Mr. Justice Cartwright delivered the opinion of the court: A writ of error was sued out of this court to review the judgment of the county court of Pope. county organizing the Bay Bottoms Drainage District and a judgment confirming an assessment of benefits. The record filed in return to the writ of error is identical with the record in the case of Stokes v. Bay Bottoms Drainage District, (post, p. 390.) The errors assigned upon the record are the same as the errors assigned in that case, with the exception of four alleged errors which are omitted in this. The brief and argument are the same as the brief and argument in the other case except as to errors not assigned on this record. The decision in that case that the court had jurisdiction to organize the district and that none of the errors assigned would justify a reversal applies to this case. For the reasons given in the opinion filed in that case the judgment of the county court is affirmed. Judgment affirmed.